The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0156803 A1 to Ballard et al. (Ballard) and U.S. Patent No. US 10,311,646 B1 to Wurmfeld et al. (Wurmfeld).
As to claim 1, Ballard discloses a transmissive head mounted display apparatus (200) (Fig. 12, Par. 202), comprising: a display (Pars. 202, 206), configured to transmit an external scene and display an image of a display target (702, 708, image, text, icon) (Figs. 7A-7B, 12) viewable with the external scene (Figs. 7A-7B, Pars. 143, 147, see also Pars. 149, 153, 205-206); a camera (Par. 202); a processor (208) (Par. 203), configured to: identify, from a captured image captured by the camera, a target (200A) of a task predetermined as a task that a user of the transmissive head mounted display apparatus needs to perform (Pars. 206-207, e.g. the user’s task is to establish a communication link with the target); determine, based on a state of the target (200A) in the captured image, whether the task has occurred or not (Fig. 12, Par. 216), wherein the task is determined to have occurred when the target is looking at the user for a predetermined time period (Par. 216); wherein a related information includes information indicating a position of the target (Par. 94, 205, 223).
Ballard does not expressly disclose cause the display to display the related information relating to the task when the task is determined to have occurred
Wurmfeld discloses determine, based on a state of the target in the captured image, whether the task has occurred or not (Figs. 1A-1D, Col. 4, lines 26-31, lines 45-54, Col. 4, line 64-Col. 5, line 7); and cause the display to display related information relating to the task when the task is determined to have occurred (Col. 5, lines 3-7).

As to claims 13 and 14, see claim 1.
As to claim 2, Ballard as modified discloses an I/O interface (370) (Wurmfeld’s Figs. 1A-3, Col. 5, lines 49-53, Col. 6, line 66-Col. 7, line 8); wherein the processor is further configured to provide the related information via the I/O interface (370) when the task is determined to have occurred (Wurmfeld’s Col. 6, lines 19-22, 27-30).  It would have been obvious to one of ordinary skill in the art to have modified Ballard with the teaching of Wurmfeld to update completed tasks as suggested by Wurmfeld (Col. 5, lines 3-6).
As to claim 6, see claims 1 and 2.  Ballard as modified further discloses one or more second transmissive head mounted display apparatuses configured to be worn by one or more second users different from the first user (Ballard’s Fig. 12, Pars. 205-206); and the second transmissive head mounted display apparatus includes a second image display unit configured to transmit the external scene (Ballard’s Fig. 12, Pars. 205-206) and display an image of a display target viewable with the external scene (Wurmfeld’s Figs. 1A-1C, Col. 4, lines 42-49; Ballard’s Fig. 12, Pars. 205-206), a second communication unit (Ballard’s 121) (Figs. 1, 12, Pars. 205-206), 144 a second processor (Wurmfeld’s 230, Ballard’s 123) (which have been performing the same function disclosed as 457 on [0110] and Fig. 7 of the 2019/0324275 A1) configured to acquire the first related information via communication by the second I/O interface (Wurmfeld’s Col. 6, lines 19-22, 27-30, Ballard’s Figs. 12-13, Par. 210), and cause the second 
As to claim 3, Ballard discloses the processor is further configured to detect a line-of-sight of the target (Ballard’s 200A) in the captured image (Ballard’s Fig. 12, Par. 216).  
As to claim 4, Ballard discloses locate a position of the target (Ballard’s Pars. 205, 223); and locate a position of the user (Ballard’s Par. 223), in a state where the target is separated from the user by a distance equal to or greater than a predetermined distance, determine that the task has not occur (Ballard’s Par. 223).  
As to claim 7, see claim 4.  Ballard as modified further discloses detect an operation of the first user (Wurmfeld’s Col. 4, line 62-Col. 5, line 7), and determine whether the first task has been completed or not (Wurmfeld’s Col. 4, line 62-Col. 5, line 7), and when an operation of the first user at a position of the 145target, which has been located, is an operation identical to a predetermined operation (Wurmfeld’s Col. 4, lines 49-59), determine that the first task has been completed (Wurmfeld’s Col. 4, line 62-Col. 5, line 7, Ballard’s Pars. 223, 283).  It would have been obvious to one of ordinary skill in the art to have modified Ballard with the teaching of Wurmfeld to update completed tasks as suggested by Wurmfeld (Col. 5, lines 3-6).
As to claim 5, Ballard discloses a target position locating unit (Ballard’s 200)  (which have been performing the same function disclosed as 163 on [0101] and Fig. 7 .  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0156803 A1 to Ballard et al. (Ballard) and U.S. Patent No. US 10,311,646 B1 to Wurmfeld et al. (Wurmfeld); in view of U.S. Patent Application Publication No. 2016/0077623 A1 to Sherman.
As to claim 8, Ballard as modified discloses to determine whether a second task has occurred or not (Wurmfeld’s Figs. 1A-1C, Col. 3, lines 26-31, lines 45-54, Col. 4, lines 42-49; Ballard’s Fig. 12, Pars. 205-206).  It would have been obvious to one of ordinary skill in the art to have modified Ballard with the teaching of Wurmfeld to update completed tasks as suggested by Wurmfeld (Col. 5, lines 3-6).
Ballard does not expressly disclose the second task being a task that the second user needs to perform and is different from the first task, and when the first task is determined not to have been completed, determine that the second task has occurred.
Sherman discloses the second task being a task that the second user needs to perform and is different from the first task (Par. 80), and when the first task is determined not to have been completed, determine that the second task has occurred (Par. 80).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ballard as modified with the teaching of Sherman to perform the task in parallel and avoid redundant actions as suggested by Sherman (Pars. 80, 76).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0156803 A1 to Ballard et al. (Ballard) and U.S. Patent No. US 10,311,646 B1 to Wurmfeld et al. (Wurmfeld); in view of U.S. Patent Application Publication No. 2017/0193302 A1 to Mullins.
As to claim 15, Ballard as modified does not expressly disclose determine whether the task is completed within another predetermined time period; and in response to the task not being completed within the another predetermined time period, determine another user of another transmissive head mounted display to perform the task.
Mullins discloses determine whether the task is completed within another predetermined time period (Par. 66); and in response to the task not being completed within the another predetermined time period, determine another user of another transmissive head mounted display to perform the task (Par. 66).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ballard as modified with the teaching of Mullins to simplify task management as suggested by Mullins (Par. 4).




Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The allowable subject matter is: a load condition acquisition unit configured to acquire a load condition of each of the second users via communication by the first communication unit (S145)) (Fig. 11), and a performer determination unit configured to determine a performer of a second task (S150) (Fig. 11), which is the task that any second user among the plurality of the second users needs to perform and that is different from the first task(S150) (Fig. 11), and the performer determination unit is configured to determine the performer(S150) (Fig. 11), the determination being made based on the acquired position of each of the second users and the acquired load condition of each of the second users(S150) (Fig. 11), with all the other limitations cited in claim 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 13-15 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Ballard and Mullins as necessitated by amendments.  Please see above for full basis of rejection as taught by Ballard in view of Wurmfeld.
On pages 11-12 of the Applicant’s Remarks, the Applicant argues that Mullins teaches “adjust/reassign the task for the same user”.  The Examiner respectfully 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692